—Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated December 22, 1975, which, after a hearing, inter alia, (1) canceled petitioner’s special on-premises liquor license and (2) imposed a $1,000 bond claim. Determination confirmed and proceeding dismissed on the merits, with costs. There is substantial evidence in the record in this proceeding to support the determination. Under the circumstances, this *580court is without power to interfere (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.